   Case 1:18-cv-00621-MAC Document 5-9 Filed 02/08/19 Page 1 of 8 PageID #: 148




                                                          Collins Supply

                                                          Quality edge banding with over 1,000
                                                          colors and species in stock.
           Collins Supply


#News (/news)       #For-Profit Higher Ed (/News/Focus/Profit-Higher-Ed)



For-Profit Chain Will Close Dozens of
Campuses
 Education Corporation of America says it will close nearly 30 campuses across the country by
 2020 -- a response to lower student enrollment and another sign of restructuring in the for-profit
 sector.

By Andrew Kreighbaum // September 12, 2018

                     3 COMMENTS (/NEWS/2018/09/12/PROFIT-CHAIN-WILL-CLOSE-DOZENS-CAMPUSES#DISQUS_THREAD)

Education Corporation of America, a for-profit higher education provider with locations across the country,
plans to close 26 campuses -- a third of its current total -- by early 2020. The closures would affect almost
every chain of colleges operated by ECA, including Brightwood Career Institute, Brightwood College, Ecotech
Institute, Golf Academy of America and Virginia College. The company said it is ending enrollment of new
students at those campuses immediately because of insufficient demand.

The closures come just a few years after ECA acquired
(https://www.insidehighered.com/quicktakes/2015/02/13/education-corp-buys-38-kaplan-college-
campuses) 38 campuses owned by Kaplan College, another for-profit operator. They’re the latest evidence of
restructuring in a sector rocked by regulatory crackdowns, negative publicity and falling enrollment as the
economy continues to improve.

The closures are concentrated mostly in Southern states, with a handful in Arizona, California, Colorado,
Pennsylvania and Texas. The colleges will begin a teach-out process -- the formal planning for students to
continue their programs elsewhere -- and cease operations entirely between June 2019 and April 2020.
   Case 1:18-cv-00621-MAC Document 5-9 Filed 02/08/19 Page 2 of 8 PageID #: 149


Students who can’t complete their program of study before a campus closes can either transfer their credits or
request a tuition refund.

“The decision to discontinue enrollment and teach-out our programs
                                                                              Campus Closures
was made because of insufficient enrollment demand for our
                                                                              Brightwood College: Arlington and
programs in these markets,” said Diane Worthington, a spokeswoman
                                                                              Beaumont, Tex.; Bakersfield, Fresno,
for ECA. “The vast majority of currently enrolled students will have the      Palm Springs and Sacramento,
opportunity to complete their course work and earn their                      Calif.; Dayton, Ohio
certificates/diplomas or degrees as planned. As always, we continue           Brightwood Career Institute:
to focus on helping our students graduate and assisting them with             Pittsburgh
getting jobs in their fields of study.”                                       Ecotech Institute: Aurora, Colo.

The Ecotech Institute in Aurora, Colo., billed itself as the first and only   Golf Academy of America: Phoenix
college training graduates to work in the renewable energy field.             Virginia College: Austin, Tex.; Baton
Virginia College, which offered associate degrees and certificates in a       Rouge and Shreveport, La.; Biloxi
variety of professional fields, will close more than half its campuses.       and Jackson, Miss.; Chattanooga,
                                                                              Tenn.; Columbia and Spartanburg,
The closure announcement follows more bad news for Virginia College           S.C., Columbus and Macon, Ga.;
                                                                              Fort Pierce and Pensacola, Fla.;
from a prospective accreditor. The Accrediting Council for Continuing
                                                                              Tulsa, Okla.; and Huntsville, Mobile
Education and Training late last month                                        and Montgomery, Ala.


(https://s3.amazonaws.com/docs.accet.org/downloads/adverse/1539.pdf) rejected the college’s appeal of a
previous decision to deny recognition (https://www.insidehighered.com/news/2018/05/22/profit-chain-falls-
short-attempt-get-new-accreditors-approval) in May.

Virginia College, along with most other ECA programs, remains accredited through the Accrediting Council for
Independent Colleges and Schools -- an organization awaiting a final decision on its status from the Education
Department after it narrowly avoided getting axed by the Obama administration. If the Trump administration
does not extend federal recognition of ACICS, the colleges it accredits will eventually have to seek recognition
elsewhere to keep access to Title IV federal student aid money.

Kevin Kinser, a professor of education at Pennsylvania State University who studies the for-profit sector, said
the closures are further evidence that an expansive physical presence is not viable in the current higher ed
environment.

“I’m sure the economy and negative publicity have something to do with it, but there are also the changes made
to for-profit recruitment practices in response to significant critiques and the uncertain policy environment,” he
said. “For-profits are being more careful now in how they recruit and who they recruit, and changed programs
to ensure that the cost to students reflects the potential labor market outcomes.”

Douglas Webber, an associate professor of economics at Temple University, said changes in the economy are
likely driving enrollment patterns more than any other factor. He noted that many nonprofit colleges have also
seen recent declines in enrollment, and an uptick in closures of small private nonprofits could be in store.
   Case 1:18-cv-00621-MAC Document 5-9 Filed 02/08/19 Page 3 of 8 PageID #: 150


“For-profits, by the nature of the type of students they enroll (e.g., older students) are going to be even more
exposed to the whims of the labor market than nonprofits, which enroll relatively more students just out of high
school,” he said.

Read more by Andrew Kreighbaum



                                           jump to comments (#comment-target)




                                            (/print/news/2018/09/12/profit-
                                          chain-will-close-dozens-campuses?
                                          width=775&height=500&iframe=true)




                                               Be the first to know.
                                    (https://www.insidehighered.com/content/sign-
                                          inside-higher-eds-newsletters)
                                           Get our free daily newsletter.
                                    (https://www.insidehighered.com/content/sign-
                                          inside-higher-eds-newsletters)


                             Work/School Email                                         Yes, please!

                              I have read and agree to the terms of Inside Higher Ed’s Privacy Policy.*




Inside Higher Ed Careers

 Faculty    (#tab-          Administrative(#tab-       Executive                         Jobs
                                                                      (#tab-
 Jobs       facultyjobs)    Jobs          administrativejobs)
                                                       Administration                    Outside (#tab-
                                                                      executiveadministrationjobs)
                                                       Jobs                              Higher    jobsoutsidehighereducation)
                                                                                         Education



     Browse Faculty Jobs

     Arts & Humanities                                             Engineering & Mathematics
     (https://careers.insidehighered.com/jobs/arts-                (https://careers.insidehighered.com/jobs/engineering-
     and-humanities/)                                              and-mathematics/)

     Education                                        Health & Medical
     (https://careers.insidehighered.com/jobs/education/)
                                                      (https://careers.insidehighered.com/jobs/health-
                                                      and-medical/)
Case 1:18-cv-00621-MAC Document 5-9 Filed 02/08/19 Page 4 of 8 PageID #: 151


Professional Fields                               Social Sciences                                       

(https://careers.insidehighered.com/jobs/professional-
                                                  (https://careers.insidehighered.com/jobs/social-
fields/)                                          sciences/)

Science & Technology                              Technical & Vocational Fields
(https://careers.insidehighered.com/jobs/science- (https://careers.insidehighered.com/jobs/technical-
and-technology/)                                  and-vocational-fields/)



-       Hide comments




                                                                                                        
  Case 1:18-cv-00621-MAC Document 5-9 Filed 02/08/19 Page 5 of 8 PageID #: 152




You may also be interested in...
Closure of Education Corporation of America raises questions about oversight and support for
students (/news/2018/12/06/closure-education-corporation-america-raises-questions-about-
oversight-and-support)

For-profit college chain sues feds to keep federal aid amid restructuring (/news/2018/10/19/profit-
college-chain-sues-feds-keep-federal-aid-amid-restructuring)

For-Profit Suit Against Education Dept. Dismissed (/quicktakes/2018/11/06/profit-suit-against-
education-dept-dismissed)




Today’s News from Inside Higher Ed


  (/news/2019/01/02/federal-shutdown-includes-agencies-are-key-supporters-university-research)
 Federal Shutdown Includes Agencies Supporting Research (/news/2019/01/02/federal-shutdown-
                     includes-agencies-are-key-supporters-university-research)




   (/news/2019/01/02/under-radar-usda-lending-provides-big-boost-financially-pressed-colleges)
  Rural Colleges' Lender of Last Resort (/news/2019/01/02/under-radar-usda-lending-provides-big-
                                boost-financially-pressed-colleges)




          (/news/2019/01/02/fresno-state-adopt-controversial-set-principles-community)
Collegiality Concerns (/news/2019/01/02/fresno-state-adopt-controversial-set-principles-community)
   Case 1:18-cv-00621-MAC Document 5-9 Filed 02/08/19 Page 6 of 8 PageID #: 153



Inside Higher Ed’s Quick TakesEconomics  Grad
                              Students Call for
                                                                                Reforms
(/quicktakes/2019/01/02/economics-grad-students-call-reforms)

Another Month for Elsevier Talks With U California (/quicktakes/2019/01/02/another-month-elsevier-
talks-u-california)

Stephens College Will Admit Some Trans Students (/quicktakes/2019/01/02/stephens-college-will-
admit-some-trans-students)

Annual List of Words and Phrases to Banish (/quicktakes/2019/01/02/annual-list-words-and-phrases-
banish)

Marquette Suspends Law Professor (/quicktakes/2019/01/02/marquette-suspends-law-professor)

2 Jesuit Vice Presidents Suddenly Quit Gonzaga (/quicktakes/2019/01/02/2-jesuit-vice-presidents-
suddenly-quit-gonzaga)

POPULAR RIGHT NOW

Federal shutdown includes agencies that are key supporters of university research
(http://www.insidehighered.com/news/2019/01/02/federal-shutdown-includes-agencies-are-key-supporters-
university-research)

2019 In-and-Out List (http://www.insidehighered.com/news/2019/01/02/2019-and-out-list)

Under-the-radar USDA lending provides big boost for financially pressed colleges
(http://www.insidehighered.com/news/2019/01/02/under-radar-usda-lending-provides-big-boost-financially-
pressed-colleges)

UMass Amherst student asked to remove anti-Nazi poster for not being "inclusive"
(http://www.insidehighered.com/news/2019/01/02/umass-amherst-student-asked-remove-anti-nazi-poster-
not-being-inclusive)

Recommendations to help private colleges succeed in the future (opinion)
(http://www.insidehighered.com/views/2019/01/02/recommendations-help-private-colleges-succeed-future-
opinion)

Fresno State to adopt a controversial set of "Principles of Community"
(http://www.insidehighered.com/news/2019/01/02/fresno-state-adopt-controversial-set-principles-
community)

Annual List of Words and Phrases to Banish
(http://www.insidehighered.com/quicktakes/2019/01/02/annual-list-words-and-phrases-banish)

2 Jesuit Vice Presidents Suddenly Quit Gonzaga
(http://www.insidehighered.com/quicktakes/2019/01/02/2-jesuit-vice-presidents-suddenly-quit-gonzaga)
   Case 1:18-cv-00621-MAC Document 5-9 Filed 02/08/19 Page 7 of 8 PageID #: 154


Siena organizes intercollegiate basketball game for fans on autism spectrum
(http://www.insidehighered.com/news/2019/01/02/siena-organizes-intercollegiate-basketball-game-fans-
autism-spectrum)




                                           BACK TO TOP


         News & Views                              Careers


         Admissions                                Find a Job

         Digital Learning                          College Pages

         Fund-Raising                              Career Advice

         Diversity                                 Job Alerts




         Events                                    Reports & Data


         In-Person Events                          Special Reports

         Editorial Webcasts                        Surveys

         Vendor Webcasts                           Booklets

                                                   AAUP Compensation Data



        Quick Takes     Views   Blog U    Audio  Topics    Around the Web     Events & People
                                           Sponsored Content




                                keyword


                                News & Opinion                        



                                                 search




Subscribe Free Contact Us    About Us    Hire Faculty & Staff  Advertise    Work For Us   Testimonials
                         Rights and Permissions     Privacy   Share our content
Case 1:18-cv-00621-MAC Document 5-9 Filed 02/08/19 Page 8 of 8 PageID #: 155


Copyright © 2019 • Inside Higher Ed • 1150 Connecticut Avenue NW Suite 400 • Washington, DC 20036 •
                               Ph: 1-202-659-9208 • Fax: 1-202-659-9381
